Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-9 (and thereby Claims 12-16, as explained in the Requirement for Rejection dated December 18th, 2020) in the reply filed on February 2nd, 2021 is acknowledged.  The traversal is on the ground(s) that “(1) there are overlapping or related technical features among the three groups of claims and (2) there would be no undue burden on the Examiner to examine all three groups of claims”.  
This is not found persuasive because, as explained in the previous restriction, the photomask blank of Group 1 can be used to make a microlens rather that a photomask with a circuit pattern as done in the method Group II, and the photomask having a circuit pattern of Group III can be patterned using techniques other than dry etching (as is used in the method of Group II), such as wet etching or direct laser writing. For these reasons, despite having related technical features, the method of Group II is still found to be distinct from the products of Groups I and III. 
Furthermore, as explained in the previous restriction, the products of Groups I and III are classified in G03F 1/24 and G03F 1/26, while the method of Group II is classified in G03F 7/0005. Therefore, the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic .
The requirement is still deemed proper and is therefore made FINAL.

Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2nd, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 2013/0196255 A1) in view of Iwashita et al. (U.S. 2011/0111332 A1), hereinafter Iwashita.
Regarding claim 1, Hayashi teaches a photomask blank (Example 7, [0352]; EUV mask blank 1, [0269]). Note that Example 7 is the same (with exception) as Example 6 ([0352]), which is the same (with exception) as Example 5 ([0348]), which is the same (with exception) as Example 1 ([0338]). The photomask blank (EUV mask blank 1, [0269]) comprises: a substrate (substrate 2, [0270]); a film (light-shielding layer 6, [0296]) made of a material containing chromium (see [0352]); and a processing film (absorber layer 4, [0290]) which is formed to be in contact with a side of the film made of the material containing chromium (6) close to the substrate (2) (see [0269] and Fig. 3). Hayashi further teaches ([0352]) that the film made of the material containing chromium (6) is a stacked film having a three-layer structure including a first layer, a second layer and a third layer (CrON 
Hayashi further teaches that the first and third layers (CrON film, [0352]; see [0314]) have a chromium content of 40 atomic% or less (20 atomic %, [0314]), an oxygen content of 50 atomic% or more (70 atomic %, [0314]), and a nitrogen content of 10 atomic% or less (20 atomic %, [0314]). The first layer (CrON film of the uppermost layer, [0352]) has a thickness of 20 nm or more (30 nm, [0352]). The second layer (CrN film, [0353]; see [0344]) has a chromium content of 50 atomic% or more (81 atomic %, [0344]), and an oxygen content of 20 atomic% or less (0 atomic %, [0344]). The nitrogen content (19 atomic %, [0344]) of the second layer (CrN film) of Example 7 is not within the claimed range of 30 atomic % or more. However, Hayashi also teaches ([0186]-[0187]) that, in the multilayer structure with a CrON film as the first layer (corresponds to the uppermost and lowermost CrON layers of Example 7) and a CrN film as the second layer (corresponds to the CrN layer of Example 7), the nitrogen content in the CrN film is preferably 3 to 60 atomic % ([0187]). Since a chromium of 50 atomic % or more would necessitate a nitrogen content of 50 atomic % or less, the second layer, nitrogen-content range of the instant claim is effectively 30 to 50 atomic %. This range wholly lies within the range of 3 to 60 atomic % disclosed by the Hayashi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the composition of the CrN 
Iwashita teaches a known photomask blank (phase shift mask blank, [0029]) comprising: a substrate ([0029]); a film (light-shielding film, [0029]) made of a material (metal, [0034]-[0036]) containing chromium ([0059]-[0061]); and a processing film (phase shift film, [0029]) which is formed to be in contact with a side of the film made of the material containing chromium close to the substrate ("between the light transmissive substrate and the light-shielding film", [0030]). The film made of the material containing chromium (light-shielding film, [0032]) is a stacked film having a three-layer structure including a first layer, a second layer, and a third layer (upper, inter-, and lower layers, respectively; [0032]) from a side apart from the substrate ([0032]), and each of the first layer, the second layer, and the third layer (upper, inter-, and lower, respectively) contains chromium, oxygen, and nitrogen ([0102]-[0104]). Iwashita further teaches that the etching rate of the upper layer is preferably less than 2.0 times the etching rate of the interlayer, as a ratio exceeding 2.0 causes unevenness between the sections of the upper and lower layers and the section of the interlayer ([0193]-[0194]). Iwashita also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included oxygen in the second layer of Hayashi, per the teachings of Iwashita, as it would reduce unevenness between the sections of the first and third layer and the section of the second layer by increasing the etching rate of the second layer, thereby reducing the ratio between the first layer and the second layer. Given the known issue caused by said ratio being too high and the implied potential solutions of: adding nitrogen and/or oxygen to the second layer, and/or removing nitrogen and/or oxygen from the first layer; it would have been obvious to one of ordinary skill to try adding oxygen to the second layer with the reasonable expectation of improving evenness between the sections of the first and third layer and the section of the second layer. ["a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.] (MPEP 2143(I)(E))
Regarding claim 2, Hayashi further teaches that the second layer (CrN film, [0353]) has a thickness of 5 nm or less (4 nm, [0353]), and the third layer (CrON film of the lowermost layer, [0352]) has a thickness of 5 nm or more (15 nm, [0352]).
Regarding claim 7, Hayashi further teaches ([0290]) that the processing film (absorber layer 4) is a film made of a material containing tantalum.
claim 8, Hayashi further teaches that film made of the material containing the tantalum (absorber layer 4, [0290]) is an absorption film for light in an extreme ultraviolet region (see [0111]), the photomask blank (Example 7, [0352]; EUV mask blank 1, [0269]) is a reflective mask blank ([0001]) having a reflection film for light in an extreme ultraviolet region ([0004]), and the reflection film (element 3, Fig. 3) is formed to be in contact with a side of the absorption film (element 4, Fig. 3) close to the substrate (see Fig. 3).
Regarding claim 9, Hayashi further teaches that the photomask blank (EUV mask blank 1, [0253]) further comprises a resist film ([0253]) which is in contact with a side of the film made of the material containing chromium (light shielding layer 6, [0253]) apart from the substrate ("on the light shielding layer 6", [0253]). In this context, one of ordinary skill would interpret "on the light shielding layer 6" to mean on the side of the light shielding layer opposite the substrate, as it would follow the convention used regarding the other layers (see [0247] and Fig. 3). However, Hayashi is silent on the thickness of the resist film.
Iwashita is analogous to Hayashi as shown above, and further teaches that the photomask blank (phase shift mask blank, [0205]) further comprises a resist film ([0205]) which is in contact with a side of the film made of a material containing chromium (light-shielding film, [0205]) apart from the substrate ("on the light-shielding film", [0205]) and has a thickness of 200 nm or less. Furthermore, Iwashita implies that, when no etching mask film is provided between the light-shielding layer and the resist film (as is the case with the instant invention and the invention of Hayashi), it is not possible to provide a resist film with a thickness of 100 nm or less ([0206]).
.

Claims 3-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 2013/0196255 A1) in view of Iwashita et al. (U.S. 2011/0111332 A1), hereinafter Iwashita, as applied to claim 1 above, and further in view of Nozawa et al. (U.S. 2015/0338731 A1), hereinafter Nozawa, Shoki et al. (U.S. 2017/0263444 A1), hereinafter Shoki, and Sugawara (U.S. 2006/0099517 A1).
Regarding claim 3, Hayashi does not teach that the processing film contains silicon.
Nozawa teaches a known photomask blank (100; [0351] and Fig. 1) comprising: a substrate (1; [0351] and Fig. 1); a film made of a material containing chromium (light shielding film 3; [0348] and Fig. 1); and a processing film (2; [0347] and Fig. 1) which is formed to be in contact with a side of the film made of the material containing chromium (3) close to the substrate (1) (see Fig. 
Shoki teaches that light-shielding bands (which can be formed from light shielding films, such as those taught by Hayashi and Nozawa) are applicable to photomasks regardless of whether the photomask uses a phase shift film (half-tone phase shift type) or an absorber film (binary type) to reduce undesired light leakage at edged ([0003]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the light shielding layer of Hayashi in a halftone phase-shift type mask blank having a phase-shift film, such as that of Nozawa, rather than in a binary type mask blank having an absorber film. As taught by Sugawara, such a change would be expected to have the effect of increasing pattern edge contrast. Shoki teaches that the light shielding bands (which, in Hayashi and Nozawa, are formed from light shielding films) in binary type masks (such as those of Hayashi) are analogous to those in phase shift type masks (such as those of Nozawa). Therefore, one of ordinary skill in the art would have a reasonable expectation of similar results from the transfer of the light shielding tri-layer of Hayashi into a phase-shifting type mask, such as that of Nozawa. Said expectation is supported for the transfer into the phase-shifting type mask of specifically Nozawa, as the light shielding layer originally taught by Nozawa has the same CrON/CrN/CrON structure as the one being transferred from Hayashi, has a near identical thickness arrangement (30/4/14 as compared to 30/4/15 of Hayashi), and is silent on its own exact atomic% composition.
	Regarding claim 4, Nozawa further teaches that the film made of the material containing chromium (light shielding film 3; [0348]) is a light shielding film, the film made of the material containing the silicon (21, 22, and 23, [0345] and [0347]; phase-shift film 2, [0347]) is a phase shift film ([0347]), the photomask blank (100, [0353]) is a phase shift mask blank (see [0353]), and the 
Regarding claim 5, Nozawa further teaches that the film made of the material containing chromium (3, [0350]) has a thickness of 40 nm or more and 65 nm or less (48 nm, [0350]). While only one example embodiment (Example 1-1) of Nozawa is cited above, all other examples of Nozawa (Example 1-2, [0366]; Example 2-1, [0400]; Example 2-2, [0417]; Example 3-1, [0431]) utilize the exact same 48 nm, chromium-based, three-layer light shielding film design.
	Regarding claim 6, Nozawa further teaches that the phase shift film (2, [0347]) has a phase shift of  175 degrees or more and 185 degrees or less (177.7 degrees, [0347]), and a thickness of 50 nm or more and 90 nm or less (71 nm, [0344]-[0346]). Thickness of 21 + Thickness of 22 + thickness of 23 =  12 nm ([0344]) + 55 nm ([0345]) + 4 nm ([0346]) = 71 nm. While only one example embodiment (Example 1-1) of Nozawa is cited above, all other examples of Nozawa (Example 1-2, Example 2-1, Example 2-2, Example 3-1) have thicknesses within the claimed range (68 nm, [0360]-[0364]; 71 nm, [0390]-[0397]; 68 nm, [0411]-[0415]; and 71 nm, [0427]-[0429]; respectively) and phase shifts within the claimed range (181.2 degrees, [0365]; 177.7 degrees, [0398]; 181.2, [0416]; 177.7 degrees, [0430]; respectively). The transmittance (5.97%, [0347]) with respect to the exposure light (193 nm ArF excimer laser, [0347]) is not within the claimed range of 6% or more and 30% or less. However, Nozawa further teaches that a preferred mode of manufacturing the phase-shift mask described in the above-cited examples ([0160]) is to adjust the transmittance of the phase-shift film 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the transmittance of the phase-shift film of Nozawa to be within the range of 6% to 30%. The transmittance value of 5.97% in Example 1-1 is "merely intended to be exemplary and [does] not limit the scope" ([0436]) of Nozawa.  Therefore, a person of ordinary skill in the art would have expected similar results from any transmittance value within the disclosed, preferred range of 1% to 30%.  [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
	Regarding claim 12, Nozawa further teaches (Fig. 3f) a photomask (200) having a circuit (see [0359]) pattern (2a) of a film made of a material containing silicon (2, not labeled in Fig. 3f, see [0356]) on a substrate (1), wherein a film made of a material containing chromium (3, not labeled in Fig. 3f, see [0357])  is formed to be in contact with the film made of the material containing the silicon (2) in a portion located on an outer peripheral portion of the substrate which is a region where a circuit pattern (2a, specifically the central region of the indicated layer containing cavities) of the film made of the material containing the silicon (2) is not formed (see Fig 3f). As photomask 200 was formed using the mask blank 100, a photomask formed using the modified mask blank 100, described in the rejection of claim 3, would also have the modified mask blank's compositional features and therefore meet the limitations of the instant claim.
claim 13, Nozawa further teaches that the second layer (lower layer, [0349]) has a thickness of 5 nm or less (4 nm, [0349]), and the third layer (upper layer, [0350]) has a thickness of 5 nm or more (14 nm, [0350]). While only one example embodiment (Example 1-1) of Nozawa is cited above, all other examples of Nozawa (Example 1-2, [0366]; Example 2-1, [0400]; Example 2-2, [0417]; Example 3-1, [0431]) utilize the exact same 48 nm, chromium-based, three-layer light shielding film design.
	Regarding claim 14, Nozawa further teaches that the film made of the material containing chromium (light shielding film 3; [0348]) is a light shielding film, the film made of the material containing the silicon (21, 22, and 23, [0345] and [0347]; phase-shift film 2, [0347]) is a phase shift film ([0347]), the photomask blank (100, [0353]) is a phase shift mask blank (see [0353]), and the optical density of a combination of the light shielding film and the phase shift film ("light shielding film ... laminated on the phase shift film", [0092]) is 3 or more ("preferably not less than 3.0", [0092]) with respect to exposure light ([0092]).
	Regarding claim 15, Nozawa further teaches that the film made of the material containing chromium (3, [0350]) has a thickness of 40 nm or more and 65 nm or less (48 nm, [0350]). While only one example embodiment (Example 1-1) of Nozawa is cited above, all other examples of Nozawa (Example 1-2, [0366]; Example 2-1, [0400]; Example 2-2, [0417]; Example 3-1, [0431]) utilize the exact same 48 nm, chromium-based, three-layer light shielding film design.	
	Regarding claim 16, Nozawa further teaches that the phase shift film (2, [0347]) has a phase shift of  175 degrees or more and 185 degrees or less (177.7 degrees, [0347]), and a thickness of 50 nm or more and 90 nm or less (71 nm, 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the transmittance of the phase-shift film of Nozawa to be within the range of 6% to 30%. The transmittance value of 5.97% in Example 1-1 is "merely intended to be exemplary and [does] not limit the scope" ([0436]) of Nozawa.  Therefore, a person of ordinary skill in the art would have expected similar results from any transmittance value within the disclosed, preferred range of 1% to 30%.  [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas E Brown/Examiner, Art Unit 1737